Mullin, P. J.,
concurred in the result upon the principle of stare deeisis, having reference to the case of Boomer v. Koon (supra), and the case of Carr v. Jackson (decided at the last January Term). In that, case the action was brought in a Justice’s Court to recover for the value of a load of hay. The plaintiff proved the delivery and receipt of the load of hay and rested; and the defendant sought to prove that the hay was delivered and received, upon an agreement that the same should apply upon a subscription for his services as a minister. This evidence was excluded on the ground that it was inadmissible under the general denial of the defendant’s answer, and the facts should have been set up as a defense; and judgment was rendered for the plaintiff, which, on appeal to the County Court, was reversed. On appeal to this court the judgment of the County Court was affirmed on the report and opinion of Gilbert, J.; Mullin, P. J., and Smith, J., concurring.